Citation Nr: 0518500	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  98-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an initial compensable disability 
evaluation for pes planus.  

3.  Entitlement to an initial compensable disability rating 
for hallux valgus.  

4.  Entitlement to an initial increased disability rating for 
reflux esophagitis and deformed duodenum with duodenitis, 
probably secondary to a duodenal ulcer, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an initial increased disability rating for 
posterior subluxation of the right shoulder with traumatic 
changes and rotator cuff syndrome, currently evaluated as 
10 percent disabling.  

6.  Entitlement to an initial increased disability rating for 
status post arthroscopic debridement and meniscectomy with 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.  

7.  Entitlement to an initial increased disability rating for 
degenerative disc disease of the lumbar spine at the L1-L2 
level, evaluated as 10 percent disabling from December 2, 
1997 to September 25, 2003.  

8.  Entitlement to an initial increased disability rating for 
degenerative disc disease of the lumbar spine at the L1-L2 
level, evaluated as 20 percent disabling since September 26, 
2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1991 
to December 1997.  In addition, he had approximately 
four-and-a-half months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  Specifically, in that decision, the 
RO, in pertinent part, granted service connection for reflux 
esophagitis and deformed duodenum with duodenitis, probably 
secondary to a duodenal ulcer (10%, effective from 
December 2, 1997); posterior subluxation of the right 
shoulder (0%, effective from December 2, 1997); status post 
arthroscopic debridement and meniscectomy of the right knee 
(0%, effective from December 2, 1997); and degenerative disc 
disease of the lumbar spine at the L1-L2 level (10%, 
effective from December 2, 1997).  Also in relevant part of 
the February 1998 determination, the RO denied service 
connection for degenerative joint disease of the right knee 
and for a left knee disability and granted service connection 
for pes planus (0%, effective from December 2, 1997) and for 
hallux valgus (0%, effective from December 2, 1997).  

Following receipt of notification of the February 1998 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claims for service connection for 
degenerative joint disease of the right knee and for a left 
knee disability; for compensable evaluations for the 
service-connected posterior subluxation of the right 
shoulder, status post arthroscopic debridement and 
meniscectomy of the right knee, pes planus, and hallux 
valgus; and for disability ratings greater than 10 percent 
for the service-connected reflux esophagitis and deformed 
duodenum with duodenitis, probably secondary to a duodenal 
ulcer, and degenerative disc disease of the lumbar spine at 
the L1-L2 level.  

In April 2000, the Board remanded the veteran's claims to the 
RO for further evidentiary development.  By an April 2003 
rating action, the RO granted service connection for 
degenerative joint disease of the right knee, 
re-characterized the service-connected disability of this 
joint as status post arthroscopic debridement and 
meniscectomy with degenerative joint disease of the right, 
and awarded a compensable evaluation of 10 percent, effective 
from December 2, 1997, for this disorder.  Also in the April 
2003 decision, the RO re-defined the veteran's 
service-connected right shoulder disability as posterior 
subluxation of the right shoulder with traumatic changes and 
rotator cuff syndrome and awarded a compensable evaluation of 
10 percent, effective from December 2, 1997, for this 
disability.  In addition, the RO denied the issues of 
entitlement to ratings greater than 10 percent for the 
service-connected reflux esophagitis and deformed duodenum 
with duodenitis, probably secondary to a duodenal ulcer, and 
the service-connected degenerative disc disease of the lumbar 
spine.  

In July 2003, the RO returned the veteran's case to the 
Board.  Thereafter, in November 2003, the Board determined 
that additional development was needed.  Consequently, the 
Board remanded the veteran's increased rating claims to the 
RO.  

Following completion of the requested development, the RO, by 
a November 2004 rating action, awarded an increased 
evaluation of 20 percent, effective from September 26, 2003, 
for the service-connected degenerative disc disease of the 
lumbar spine at the L1-L2 level.  The RO denied the remaining 
increased rating issues on appeal, and, in February 2005, 
returned the veteran's case to the Board for final appellate 
review.  


FINDINGS OF FACT

1.  By a February 1998 rating action, the RO denied service 
connection for a left knee disability and granted service 
connection for pes planus (0%, effective from December 2, 
1997) and for hallux valgus (0%, effective from December 2, 
1997).  

2.  Following receipt of notification of the February 1998 
decision, the veteran perfected a timely appeal with respect 
to the issues of entitlement to service connection for a left 
knee disability and entitlement to initial compensable 
disability ratings for the service-connected pes planus and 
the service-connected hallux valgus.  

3.  In a statement received at the RO in July 2002, the 
veteran expressed his desire to withdraw his appeal of his 
claims for service connection for a left knee disability and 
for initial compensable ratings for his service-connected pes 
planus and service-connected hallux valgus.  

4.  All relevant evidence necessary for an equitable 
disposition of the issues adjudicated in this decision on the 
merits has been obtained.  

5.  The service-connected reflux esophagitis and deformed 
duodenum with duodenitis, probably secondary to a duodenal 
ulcer, is not manifested by persistently recurrent epigastric 
distress, including dysphagia, pyrosis, regurgitation, 
substernal or arm or shoulder pain, that is productive of 
considerable impairment of health or by a moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration or with continuous 
moderate manifestations.  

6.  Prior to April 12, 2004, the service-connected posterior 
subluxation of the right shoulder with traumatic changes and 
rotator cuff syndrome was manifested by full range of motion 
without malunion of the humerus, nonunion of the clavicle or 
scapula with loose movements, swelling, atrophy, effusion, or 
instability.  

7.  On the April 12, 2004 VA examination, it was noted that 
the veteran had nearly full range of motion of the shoulder, 
but had pain on flexion and abduction above 90 degrees 
(shoulder level).  

8.  The service-connected status post arthroscopic 
debridement and meniscectomy with degenerative joint disease 
of the right knee is manifested by full range of motion 
without complaints of pain and no swelling, effusion, 
quadriceps atrophy, retropatellar crepitation, instability, 
popliteal masses, or tenderness.  

9.  Between December 2, 1997 to September 25, 2003, the 
service-connected degenerative disc disease of the lumbar 
spine at the L1-L2 level was manifested by only slight 
limitation of motion with well-built paraspinal muscles and 
no paraspinal tenderness or atrophy of muscles in the lower 
extremities, no evidence of moderate intervertebral disc 
syndrome with recurring attacks, and no incapacitating 
episodes requiring bed rest prescribed by a physician.  

10.  Since September 26, 2003, the service-connected 
degenerative disc disease of the lumbar spine at the L1-L2 
level has been manifested by no more than moderate limitation 
of motion with a normal gait, the ability to stand erect 
without pelvic obliquity, as well as no tenderness over the 
spinous process, muscle spasm, motor weakness or sensory 
deficit in the lower extremities, or atrophy; no evidence of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief; no incapacitating episodes requiring 
bed rest prescribed by a physician.  Also, forward flexion of 
the thoracolumbar spine to 30 degrees or less, as well as 
favorable ankylosis of the entire thoracolumbar spine, have 
not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to service connection for a 
left knee disability and entitlement to initial compensable 
ratings for the service-connected pes planus and the 
service-connected hallux valgus, by the veteran have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2004).  

2.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected reflux esophagitis 
and deformed duodenum with duodenitis, probably secondary to 
a duodenal ulcer, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic 
Codes 7305 & 7346 (2004).  

3.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected posterior 
subluxation of the right shoulder with traumatic changes and 
rotator cuff syndrome for the period prior to April 12, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201-5203 (2004).  

4.  The criteria for 20 percent rating for the 
service-connected posterior subluxation of the right shoulder 
with traumatic changes and rotator cuff syndrome from April 
12, 2004, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201-5203 (2004).  

5.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected status post 
arthroscopic debridement and meniscectomy with degenerative 
joint disease of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5259, 5260, 5261 (2004).  
6.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected degenerative disc 
disease of the lumbar spine at the L1-L2 level, between 
December 2, 1997 and September 25, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, & 5292 
(effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to, and since, 
September 23, 2002).  

7.  The criteria for an initial disability rating greater 
than 20 percent for the service-connected degenerative disc 
disease of the lumbar spine at the L1-L2 level, since 
September 25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5003, 5010, & 5292 (effective prior to 
September 26, 2003); and 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5003, 5010, & 5242 (effective since 
September 26, 2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For A Left Knee Disability And Initial 
Compensable Ratings For Service-Connected Pes Planus And 
Hallux Valgus

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2004).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2004).  

As the Board has noted in this decision, the RO, by the 
February 1998 rating action, denied service connection for a 
left knee disability and granted service connection for pes 
planus (0%, effective from December 2, 1997) and for hallux 
valgus (0%, effective from December 2, 1997).  Following 
receipt of notification of the February 1998 decision, the 
veteran perfected a timely appeal with respect to the issues 
of entitlement to service connection for a left knee 
disability and entitlement to initial compensable disability 
ratings for the service-connected pes planus and the 
service-connected hallux valgus.  

Thereafter, in a statement received at the RO in July 2002, 
the veteran expressed his desire to withdraw from appellate 
review his appeal of his claims for service connection for a 
left knee disability and for initial compensable ratings for 
his service-connected pes planus and service-connected hallux 
valgus.  Given the clear message of this statement, the Board 
concludes that further action with regard to the issues of 
entitlement to service connection for a left knee disability 
and entitlement to initial compensable ratings for the 
service-connected degenerative pes planus and the 
service-connected hallux valgus is not appropriate.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2004).  
The Board does not have jurisdiction of these issues and, as 
such, must dismiss the appeal of these claims.  See, 
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2004).  

II.  Duty to Assist Regarding Remaining Initial Rating Claims

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in March 2001 and March 2004 in the present 
case, VA discussed the type of evidence necessary to support 
the veteran's initial increased rating claims for his 
service-connected gastrointestinal, right shoulder, right 
knee, and low back disabilities.  Also by these documents, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain such necessary evidence but that he must 
provide enough information so that VA could request the 
relevant records.  In addition, VA informed the veteran of 
attempts already made to obtain relevant evidence with regard 
to these issues.  Further, the veteran was advised of his 
opportunity to submit "additional evidence."  Thus, he may 
be considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the February 1998 rating decision, the 
statement of the case (SOC) issued in July 1998, and the 
supplemental statements of the case (SSOCs) issued in October 
1998, April 2003, and November 2004 notified the veteran of 
the relevant criteria and evidence necessary to substantiate 
his initial increased rating claims.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of these issues.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  In this regard, the Board notes that the 
veteran failed to respond to the March 2004 which requested 
additional information and evidence and to the most recent 
SSOC which was furnished in November 2004.  Furthermore, the 
veteran has been accorded multiple pertinent VA examinations 
during the current appeal.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's initial increased 
rating claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

III.  Analysis Regarding Remaining Initial Rating Claims

A.  Increased Rating For Service-Connected Reflux Esophagitis 
And Deformed Duodenum With Duodenitis, Probably Secondary To 
A Duodenal Ulcer

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by the 
February 1998 rating action, the RO granted service 
connection for reflux esophagitis and deformed duodenum with 
duodenitis, probably secondary to a duodenal ulcer, and 
awarded a 10 percent evaluation, effective from December 2, 
1997, for this disability.  Service medical records reflect 
treatment for viral gastroenteritis in October 1994, upper 
gastroenteritis in December 1994, and possible stomach ulcers 
in September 1996.  At the separation examination conducted 
in October 1997, the veteran denied ever having experienced 
stomach, liver, or intestinal trouble or frequent 
indigestion.  This evaluation demonstrated that the veteran's 
abdomen and viscera were normal.  

At a VA general medical examination conducted in January 
1998, the veteran complained of nausea upon rising early in 
the morning (which is usually relieved by eating), occasional 
feelings of having a "knot in . . . [his] epigastric" area, 
and frequent heartburn with regurgitation on reclining (which 
wakens him at night and which usually is alleviated somewhat 
with milk).  At the time of the examination, his weight was 
determined to be 220 pounds, which was the maximum weight 
that he had maintained in the past year.  The examiner 
observed that the veteran was well-developed and 
well-nourished.  A physical examination of the veteran's 
abdomen demonstrated no organomegaly, masses, or tenderness; 
mild right lower quadrant tenderness; no rebound tenderness; 
and normoactivie bowel sounds.  The examiner diagnosed, in 
pertinent part, a deformed duodenum with duodenitis which was 
probably secondary to duodenal ulcer disease.  An upper 
gastrointestinal series, which was completed several days 
later in January 1998, reflected evidence of very severe 
deformity of the duodenum with several polypoid-type lesions 
in the duodenal bulb as well as deformity of the second 
portion of the duodenum with a thickening of the mucosal 
folds.  

After receiving notification of the February 1998 rating 
action which granted service connection for reflux 
esophagitis and deformed duodenum with duodenitis, probably 
secondary to a duodenal ulcer, and awarded a 10 percent 
evaluation, effective from December 2, 1997, for this 
disability, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an initial increased 
rating for this disorder.  This service-connected 
gastrointestinal disorder has remained evaluated as 
10 percent disabling.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the relevant diagnostic code, evidence of mild 
duodenal ulcer symptoms recurring once or twice a year 
warrants the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).  The next 
higher evaluation of 20 percent requires evidence of a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  Id.  A 
40 percent disability rating necessitates evidence of a 
moderately severe duodenal ulcer with less than severe 
symptoms but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Id.  The highest evaluation allowable pursuant 
to this Diagnostic Code requires evidence of severe duodenal 
ulcer symptoms, including pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  Id.  

Further review of the claims folder in the present case 
indicates that the RO has also considered the diagnostic code 
which rates impairment resulting from a hiatal hernia.  
Specifically, a 10 percent rating requires evidence of two or 
more of the symptoms necessary for the 30 percent evaluation 
of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(2004).  Evidence of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, is necessary for a 
30 percent rating.  Id.  The highest evaluation allowable 
pursuant to this Diagnostic Code requires evidence of 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  Id.  

Throughout the current appeal, the veteran has asserted that 
the service-connected reflux esophagitis and deformed 
duodenum with duodenitis, probably secondary to a duodenal 
ulcer, is more severe than the current 10 percent rating 
indicates.  In particular, the veteran has described daily 
symptoms, including a burning sensation, diet restrictions, 
occasional belching and regurgitation, and heartburn 
radiating upward underneath his arms, as well as the need to 
elevate his head while sleeping.  See, e.g., July 2002 
hearing transcript (T.) at 20-22.  In this regard, the Board 
notes that the specialized testing (including upper 
gastrointestinal series and an esophagram) reflect the 
presence of a hiatal hernia with moderate gastroesophageal 
reflux disease, distal esophageal mucosal folds which appear 
to be thickened and which are suggestive of esophagitis, and 
thickened gastric folds with erosions suggestive of 
gastritis, and a deformed duodenal bulb.  

Significantly, however, pertinent medical records have also 
shown essentially unremarkable physical examinations, only a 
slight decrease in weight (of approximately ten to fourteen 
pounds), no need for prescription or over-the-counter 
medication, and the need for only occasional outpatient 
treatment.  In addition, the veteran himself has denied 
abdominal pain, vomiting, dysphagia, and hematemesis or 
melena.  Furthermore, examiners have observed that the 
veteran is well-developed and well-nourished.  In fact, an 
examiner who recently examined the veteran concluded that his 
symptoms are mild.  Specifically, this examiner noted that 
the veteran "apparently does not complain of indigestion or 
reflux on his visits to his primary care clinic.  He 
complains of 'constant heartburn' but does not take any 
medications for it.  He does not describe any incapacitating 
episodes of his gastrointestinal system."  

Thus, the Board must conclude that the competent evidence of 
record does not reflect persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, which is 
productive of considerable impairment of health.  As such, an 
initial increased rating of 30 percent, based upon impairment 
resulting for a hiatal hernia, is not warranted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

Furthermore, the competent medical reports of record do not 
reflect evidence of a moderate duodenal ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  Consequently, an initial increased rating of 
20 percent, based upon impairment resulting from a duodenal 
ulcer, is not warranted.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected reflux 
esophagitis and deformed duodenum with duodenitis, probably 
secondary to a duodenal ulcer, has resulted in marked 
interference with the veteran's employment or requires 
frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected reflux esophagitis and deformed 
duodenum with duodenitis, probably secondary to a duodenal 
ulcer, has resulted in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  

B.  Increased Rating For Service-Connected Posterior 
Subluxation Of The Right Shoulder With Traumatic Changes And 
Rotator Cuff Syndrome

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by the 
February 1998 rating action, the RO granted service 
connection for posterior subluxation of the right shoulder 
and awarded a noncompensable evaluation, effective from 
December 2, 1997, for this disability.  Service medical 
records reflect treatment for complaints of right shoulder 
pain after stacking 5-gallon buckets in February 1997.  A 
physical examination completed on this joint at that time 
demonstrated pain to palpation, full active range of motion, 
and no redness, swelling, deformities, or crepitus.  The 
examiner assessed bicipital tendinitis.  X-rays taken of the 
veteran's right shoulder one week later in the same month 
reflected no evidence of bony or joint abnormalities.  The 
radiologist recommended further evaluation or follow-up for 
persistent clinical suspicion.  At the October 1997 
separation examination, the veteran reported experiencing 
pain in his shoulder and asserted that this condition had 
been labeled "a 'trick' shoulder."  A physical evaluation 
demonstrated that the veteran's upper extremities were 
normal.  

At a VA orthopedic examination conducted in January 1998, the 
veteran complained of acute sharp right shoulder pain since 
the in-service injury to this joint.  A physical examination 
of the veteran's right shoulder demonstrated posterior 
subluxation of the humeral head with manipulation and some 
crepitation with motion but no deformity or atrophy, full 
range of motion (with flexion to 180 degrees, abduction to 
180 degrees, external rotation to 90 degrees, internal 
rotation to 90 degrees, and extension to 50 degrees), and no 
tenderness or weakness.  X-rays taken of the veteran's right 
shoulder at that time were negative except for the presence 
of a small cystic lesion in the posterior rim of the glenoid 
process.  In pertinent part, the examiner provided an 
impression of posterior subluxation of the right shoulder.  

After receiving notification of the February 1998 rating 
action which granted service connection for posterior 
subluxation of the right shoulder and awarded a 
noncompensable evaluation, effective from December 2, 1997, 
for this disability, the veteran perfected a timely appeal 
with respect to the issue of entitlement to an initial 
compensable rating for this disorder.  During the current 
appeal, and, specifically, by an April 2003 rating action, 
the RO re-characterized the veteran's service-connected right 
shoulder disability as posterior subluxation of the right 
shoulder with traumatic changes and rotator cuff syndrome and 
awarded a compensable evaluation of 10 percent, effective 
from December 2, 1997, for this disorder.  

Relevant evidence considered by the RO at that time included 
testimony presented by the veteran at the July 2002 personal 
hearing that he experiences dislocation of his right shoulder 
as well as daily pain in his right shoulder which worsens 
with motion of this extremity.  T. at 15-19.  Also, medical 
evidence indicated that the veteran's service-connected right 
shoulder disability was manifested by mild tenderness at the 
acromioclavicular area, no atrophy, range of motion which was 
essentially within functional limitations, and radiographic 
evidence of post-traumatic changes to include shadow glenoid 
fossa, deformity of the glenoid rim particularly at its 
inferior aspect, and some cystic changes within the glenoid 
rim.  Further, the need for only occasional outpatient 
treatment for the veteran's complaints of right shoulder pain 
was shown.  At the VA orthopedic examination conducted in 
November 2002, the veteran reported being right-hand 
dominant.  The veteran's service-connected right shoulder 
disability has remained evaluated as 10 percent disabling.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the relevant diagnostic code which rates 
impairment resulting from limitation of motion of the arm, 
evidence of limitation of motion of the major arm at the 
shoulder level warrants the assignment of a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  The next higher evaluation of 30 percent requires 
evidence of limitation of motion of the major arm to midway 
between the side and shoulder level.  Id.  A 40 percent 
disability rating necessitates evidence of limitation of 
motion of the major arm to 25 degrees from the side.  Id.  A 
higher evaluation is not allowable pursuant to this 
Diagnostic Code.  Id.  

According to the relevant diagnostic code which evaluates 
other impairment of the humerus, a 20 percent disability 
rating is warranted for evidence of malunion of the major 
humerus with moderate deformity, and a 30 percent evaluation 
is assigned with evidence of malunion of the major humerus 
with marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2004).  Recurrent dislocation of the major humerus 
at the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level warrants a 
20 percent disability rating.  Id.  Evidence of frequent 
episodes of such dislocation with guarding of all arm 
movements will result in the assignment of a 30 percent 
evaluation.  Id.  Higher ratings include 50 percent for 
fibrous union of the major humerus, 60 percent for nonunion 
of the major humerus (or a false flail joint), and 80 percent 
for loss of head of the major humerus (or a flail shoulder).  
Id.  

Additionally, evidence of malunion of the major clavicle or 
scapula warrants the assignment of a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).  
Evidence of nonunion of the major clavicle or scapula without 
loose movement warrants a 10 percent evaluation and with 
loose movements necessitates a 20 percent disability rating.  
Id.  A 20 percent evaluation may also be assigned for 
evidence of dislocation of the major clavicle or scapula.  
Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected posterior 
subluxation of the right shoulder with traumatic changes and 
rotator cuff syndrome requires consideration of any 
associated limitation of motion of this joint.  See, 
38 C.F.R. § 4.71, Plate I & § 4.71a, Diagnostic 
Codes 5201-5203, (2004).  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2004).  

Throughout the current appeal, the veteran has complained of 
daily pain in his right deltoid area which is sometimes sharp 
and which is usually associated with flexion or abduction of 
his right arm above the height of his shoulder.  In this 
regard, the Board also notes that examinations of his right 
shoulder have demonstrated pain on Neer testing and on 
cross-chest adduction as well as tenderness over the greater 
tuberosity anterolaterally.  In addition, radiographic films 
have shown shallow glenoid fossa as well as post-traumatic 
deformity of the glenoid of the inferior lip.  

Significantly, however, examination of the veteran's right 
shoulder prior to the most recent VA examination has also 
reflected full or nearly full range of motion, the ability to 
abduct strongly his right arm from his side, and no swelling, 
atrophy, effusion, or instability.  As full range of motion 
of the veteran's right shoulder was shown, an increased 
rating based upon competent evidence of limitation of motion 
of this major joint at the shoulder level, is not warranted.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  
Further, although shallow glenoid fossa and post-traumatic 
deformity of the glenoid of the inferior lip have been shown 
on X-rays, these radiographic films have not provided 
evidence of malunion of the major humerus.  Consequently, an 
increased rating of 20 percent, based upon evidence of 
impairment of the humerus, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2004).  Moreover, as nonunion 
of the major clavicle or 


scapula with loose movements has not been shown, an increased 
rating of 20 percent, based upon impairment of the clavicle 
or scapula, is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2004).  

Furthermore, the Board acknowledges the veteran's complaints 
of daily right shoulder pain.  Significantly, however, 
examination of the veteran's right shoulder prior to April 
12, 2004, demonstrated full range of motion as well as no 
swelling, atrophy, effusion, or instability of this joint.  
As such, the Board concludes that a 10 percent rating for the 
veteran's service-connected right shoulder disability 
adequately portrayed the functional impairment, pain, and 
weakness that he experienced as a consequence of use of this 
joint for the period prior to April 12, 2004.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201-5203 (2004).  

At the April 12, 2004 VA examination it was observed that the 
veteran experienced pain above 90 degrees of flexion and 
abduction, though this symptomatology did not prevent him 
from moving through the full range of motion.  Resolving 
doubt in the veteran's favor, the Board finds that this 
equates to limitation of motion at shoulder level when the 
Deluca provisions are considered.  A higher rating is not 
warranted since the same examiner observed that repetitive 
motion did not alter the ranges of motion of the veteran's 
right shoulder.  Moreover, this examiner explained that he 
could detect no objective evidence of weakness, 
incoordination, fatigability, or loss of motion due to the 
veteran's complaints of pain.  Under these circumstances, 
therefore, a basis upon which to assign a disability rating 
greater than 20 percent for the posterior subluxation of the 
right shoulder with traumatic changes and rotator cuff 
syndrome for the period from April 12, 2004, has not been 
presented.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected posterior 
subluxation of the right shoulder with traumatic changes and 
rotator cuff syndrome has resulted in marked interference 
with the veteran's employment or requires frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected posterior subluxation of the right 
shoulder with traumatic changes and rotator cuff syndrome has 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  

C.  Increased Rating For Service-Connected Status Post 
Arthroscopic Debridement And Meniscectomy With Degenerative 
Joint Disease Of The Right Knee

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by the 
February 1998 rating action, the RO granted service 
connection for status post arthroscopic debridement and 
meniscectomy of the right knee and awarded a noncompensable 
evaluation, effective from December 2, 1997, for this 
disability.  According to the service medical records, the 
veteran underwent a right knee arthroscopic medial meniscal 
repair in August 1993 as well as a right knee arthroscopy 
with medial and lateral partial meniscectmies of this joint 
in April 1995.  X-rays taken of the veteran's right knee in 
February 1997 reflected a stable joint with mild degenerative 
changes.  At the October 1997 separation examination, the 
veteran reported that he continued to experienced 
"locking-up" of his right knee, even after two surgeries on 
this joint.  The physical evaluation completed in October 
1997 reflected the presence of incisional scars on the 
veteran's right knee as well as degenerative joint disease of 
his right knee.  

At the January 1998 VA orthopedic examination, the veteran 
complained of swelling with prolonged standing or walking, 
occasional popping, intermittent pain of his right knee.  A 
physical examination of the veteran's right knee demonstrated 
a short posterior medial scar centered close to the joint 
line, numerous surgical scars, full extension and 140 degrees 
of flexion, stable collateral ligaments to varus and valgus 
stress in extension and in 30 degrees of flexion, negative 
anterior drawer test and posterior drawer test, negative 
Lachman test, and no quadriceps atrophy, swelling, effusion, 
or retropatellar crepitation.  X-rays taken of the veteran's 
right knee at that time showed well-maintained joint spaces 
and no significant bony or soft-tissue abnormality.  In 
pertinent part, the examiner provided an impression of status 
post arthroscopic debridement and meniscectomy of the right 
knee.  

After receiving notification of the February 1998 rating 
action which granted service connection for status post 
arthroscopic debridement and meniscectomy of the right knee 
and awarded a noncompensable evaluation, effective from 
December 2, 1997, for this disability, the veteran perfected 
a timely appeal with respect to the issue of entitlement to 
an initial compensable rating for this disorder.  During the 
current appeal, and, specifically, by an April 2003 rating 
action, the RO granted service connection for degenerative 
joint disease of the right knee, re-characterized the 
veteran's service-connected right knee disability as status 
post arthroscopic debridement and meniscectomy with 
degenerative joint disease of the right knee, and awarded a 
compensable evaluation of 10 percent, effective from 
December 2, 1997, for this disorder.  

Relevant evidence considered by the RO at that time included 
testimony presented by the veteran at the July 2002 personal 
hearing that he experiences constant pain, "popping" 
sensations, locking, and swelling of his right knee.  
T. at 10-15.  Also, medical evidence indicated that the 
veteran's service-connected right knee disability was 
manifested by mild arthritic changes, mild tenderness on the 
medial aspect of the joint, mild crepitation during passive 
range of motion, range of motion which was within functional 
limits, and no instability, swelling, atrophy, loss of 
balance, or limitation of endurance.  Further, the need for 
only occasional outpatient treatment for the veteran's 
complaints of right knee pain was shown.  In addition, 
numerous VA outpatient treatment reports note that the 
veteran was ambulatory.  The veteran's service-connected 
right knee disability has remained evaluated as 10 percent 
disabling.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to applicable diagnostic codes, evidence of slight 
recurrent subluxation or lateral instability warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  The next higher 
evaluation of 20 percent requires evidence of moderate 
recurrent subluxation or lateral instability.  Id.  The 
highest rating allowable under this Diagnostic Code, 
30 percent, necessitates evidence of severe recurrent 
subluxation or lateral instability.  Id.  

Turning to other diagnostic codes as may be appropriate to 
evaluate knee impairment, the Board notes that evidence of 
symptomatic removal of semilunar cartilage warrants a grant 
of a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2004).  A higher evaluation is not 
warranted pursuant to this Diagnostic Code.  Id.  

Additionally, arthritis which is due to trauma and which is 
substantiated by X-ray findings will be rated, by analogy, to 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent disability rating will be assigned based 
upon X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
disability evaluation will be granted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  These 
10 percent and 20 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5003 (2004).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  Specifically, a compensable rating of 10 percent 
will be assigned with evidence of limitation of flexion of 
the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2004).  The next higher evaluation of 20 percent 
requires evidence of limitation of flexion of the leg to 
30 degrees.  Id.  The highest rating allowable pursuant to 
this diagnostic code, 30 percent, necessitates evidence of 
limitation of flexion of the leg to 15 degrees.  Id.  

According to the diagnostic code which rates impairment 
resulting from limitation of extension of the leg, evidence 
of such limitation to 10 degrees will result in the 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The next higher rating of 
20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected residuals of a 
left knee injury requires consideration of any associated 
limitation of motion of this joint.  See, 38 C.F.R. § 4.71, 
Plate II & § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2004).  Application of the precepts enunciated in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) requires that problems such 
as pain on use be specifically considered when evaluating the 
veteran's disability.  Specifically, when a Diagnostic Code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2004).  

Throughout the current appeal, the veteran has complained of 
constant pain, "popping" sensations, locking, and swelling 
of his right knee.  See, e.g., T. at 10-15.  Significantly, 
however, examination of the veteran's right knee has also 
reflected full range of motion without complaints of pain and 
no swelling, effusion, quadriceps atrophy, retropatellar 
crepitation, instability, popliteal masses, or tenderness.  

The Board acknowledges that various X-rays taken of the 
veteran's right knee have provided conflicting findings as to 
the presence or absence of arthritic changes in this joint.  
In this regard, the Board notes that the most recent 
radiographic films completed on the veteran's right knee, 
which were taken at the VA orthopedic examination in April 
2004, revealed no narrowing of the articular cartilage, 
osteophyte formation, loose body, or subchondral sclerosis.  
The range of motion of the veteran's right knee has been 
found to be normal.  As such, a disability rating greater 
than the currently assigned evaluation of 10 percent for the 
veteran's service-connected status post arthroscopic 
debridement and meniscectomy with degenerative joint disease 
of the right knee based upon impairment resulting from 
traumatic arthritis and limitation of motion of this joint is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2004) (which stipulate that, in the absence of 
limitation of motion, radiographic evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations is necessary for 
the grant of a 20 percent disability rating).  

Furthermore, the Board acknowledges the veteran's complaints 
of right knee pain, popping, and tightness.  Significantly, 
however, examination of the veteran's right knee has 
demonstrated full range of motion as well as no swelling, 
quadriceps atrophy, effusion, crepitation, instability, or 
tenderness of this joint.  In addition, an examiner recently 
observed that repetitive motion did not alter the ranges of 
motion of the veteran's right knee.  Moreover, this same 
examiner has also explained that he could detect no objective 
evidence of weakness, incoordination, fatigability, or loss 
of motion in the veteran's right knee.  As such, the Board 
concludes that the current 10 percent rating for the 
service-connected status post arthroscopic debridement and 
meniscectomy with degenerative joint disease of the right 
knee adequately portrays the functional impairment, pain, and 
weakness that the veteran experiences as a consequence of use 
of this joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2004).  

Furthermore, examination of the veteran's right knee has also 
demonstrated that this joint is stable.  In addition, no 
evidence of swelling, effusion, quadriceps atrophy, or 
retropatellar crepitation has been shown.  Thus, a separate 
compensable evaluation for the veteran's service-connected 
right knee disability based upon recurrent subluxation or 
lateral instability of this joint is not warranted.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 10 percent for the 
service-connected status post arthroscopic debridement and 
meniscectomy with degenerative joint disease of the right 
knee has not been presented.  The veteran's appeal regarding 
this claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected status post 
arthroscopic debridement and meniscectomy with degenerative 
joint disease of the right knee has resulted in marked 
interference with the veteran's employment or requires 
frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected status post arthroscopic debridement 
and meniscectomy with degenerative joint disease of the right 
knee has resulted in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  

D.  Increased Rating For Service-Connected Degenerative Disc 
Disease Of The Lumbar Spine At The L1-L2 Level 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by the 
February 1998 rating action, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
at the L1-L2 level and awarded a 10 percent evaluation, 
effective from December 2, 1997, for this disability.  
According to the service medical records, in September 1997, 
the veteran sought treatment for complaints of lower back 
pain for the past week.  He denied having sustained any 
trauma.  A physical examination of his lumbar spine 
demonstrated full active and passive range of motion, no 
muscle spasm, an intact neurovascular system, and no palpated 
masses or knots.  Possible muscle strain was assessed.  At 
the October 1997 separation examination, the veteran reported 
experiencing recurrent back pain.  He also noted that he had 
experienced some resolving of this symptomatology upon 
completing stretching exercises at home.  The separation 
evaluation demonstrated that the veteran's spine was normal.  

At the January 1998 VA orthopedic examination, the veteran 
complained of low back pain and stiffness.  A physical 
evaluation of his lumbar spine demonstrated erect standing 
without pelvic obliquity or scoliosis, no tenderness, normal 
range of motion (including flexion to 65 degrees, extension 
to 25 degrees, right lateral bending to 25 degrees, and left 
lateral bending to 25 degrees), and painless straight leg 
raising to 90 degrees bilaterally.  The examiner noted that 
X-rays taken of the veteran's lumbosacral spine showed small 
osteophytes at the L1-L2 disc with a trace of narrowing 
suggestive of very early degenerative disc disease.  (The 
radiographic report itself noted slight narrowing of the disc 
space at the L4-L5 level.)  In pertinent part, the examiner 
provided an impression of minimal degenerative disc disease 
at the L1-L2 level.  

After receiving notification of the February 1998 rating 
action which granted service connection for degenerative disc 
disease of the lumbar spine at the L1-L2 level and awarded a 
10 percent evaluation, effective from December 2, 1997, for 
this disability, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an initial increased 
rating for his service-connected low back disorder.  During 
the current appeal, and specifically, by a November 2004 
rating action, the RO granted an increased evaluation of 
20 percent, effective from September 26, 2003, for the 
veteran's service-connected low back disability.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of his appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293).  Further, on September 26, 2003, changes in all 
spinal rating criteria became effective.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

According to the old relevant rating criteria, arthritis 
which is due to trauma and which is substantiated by X-ray 
findings will be rated, by analogy, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  These 10 percent and 20 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003.  

In addition, the old rating criteria stipulates that evidence 
of slight limitation of motion of the lumbar spine warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  The next higher evaluation of 20 percent requires 
evidence of moderate limitation of motion of the lumbar 
spine.  Id.  The highest rating allowable pursuant to this 
Diagnostic Code, 40 percent, necessitates evidence of severe 
limitation of motion of the lumbar spine.  Id.  

Further, according to old rating criteria regarding 
impairment resulting from intervertebral disc syndrome, 
evidence of post-operative intervertebral disc syndrome which 
is cured warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).  The next higher rating of 10 percent 
requires evidence of mild intervertebral disc syndrome.  Id.  
A 20 percent evaluation requires evidence of moderate 
intervertebral disc syndrome with recurring attacks.  Id.  
Evidence of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is necessary for a 
40 percent rating.  Id.  A 60 percent evaluation required 
evidence of pronounced pathology, including persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Id.  A higher evaluation could not be awarded under this 
code.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's 
service-connected lumbar spine disability includes 
consideration of any resulting low back pathology.  Any such 
low back symptomatology may include limitation of motion of 
the applicable joint.  See, 38 C.F.R. § 4.71a, 5003, 5010, 
5292 (2001).  See also, 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  See also, VAOPGCPREC 36-97 (Dec. 12, 1997) (which 
stipulates that Diagnostic Code 5293, which rates impairment 
resulting from intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae and that, 
therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this diagnostic code).  

Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59.  

According to the new relevant rating criteria effective from 
September 23, 2002, evidence of incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002).  The next higher evaluation of 
20 percent requires evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  Id.  A 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Id.  A 60 percent evaluation, the 
highest rating allowable under this Diagnostic Code, requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

For purposes of evaluations under this code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5293 (effective from September 23, 2002).  A higher 
rating is not allowable under this code.  Id.  This 
diagnostic code was incorporated into the change in all 
spinal rating criteria which became effective on 
September 26, 2003.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

According to additional new relevant rating criteria 
effective from September 26, 2003, a 10 percent disability 
rating requires evidence of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  The next higher rating of 20 percent requires 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 6 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent disability rating necessitates 
evidence of forward flexion of thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent disability rating 
necessitates evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  The highest disability evaluation 
allowable under this Diagnostic Code, 100 percent, requires 
evidence of unfavorable ankylosis of the entire spine.  Id.  

1.  Increased Rating For Service-Connected Degenerative Disc 
Disease Of The Lumbar Spine At The L1-L2 Level Between 
December 2, 1997 And September 25, 2003

The veteran has consistently asserted that a disability 
evaluation greater than 10 percent between December 2, 1997 
and September 25, 2003 is warranted for the service-connected 
degenerative disc disease of his lumbar spine at the L1-L2 
level because this disability increased in severity during 
this time period.  Specifically, he has complained of low 
back pain which radiated down his right leg into his thigh at 
times, muscle spasm, and stiffness.  See, e.g., T. at 2-9.  
In addition, he testified that, at least three times per 
month, he experienced extreme low back problems which 
necessitate bed rest.  T. at 2.  

The Board acknowledges these complaints.  In this regard, the 
Board notes that multiple magnetic resonance imaging 
completed on the veteran's lumbar spine between December 2, 
1997 and September 25, 2003 have shown large central 
herniation of the disc at the L4-L5 level with a lateral 
bulge, small central herniation at the L5-S1 level, and a 
central disc at the L1-L2 level.  

Significantly, however, the competent evidence of record does 
not support the veteran's complaints of increased low back 
pathology between December 2, 1997 and September 25, 2003.  
Specifically, physical examinations conducted on the 
veteran's lumbar spine during this time period consistently 
demonstrated the need for only occasional outpatient 
treatment, a normal gait, the ability to take socks off and 
put them on without difficulty, the ability to walk on heels 
and toes without difficulty or loss of balance, only slight 
limitation of motion, no paraspinal tenderness, well-built 
paraspinal muscles, no atrophy of muscles in the lower 
extremities, normal and symmetrical sensory function to 
pinprick in the lower extremities, negative straight leg 
raising bilaterally while sitting and in the supine position 
at 80 degrees (and with only mild pain behind the right thigh 
and the left knee at 90 degrees), and deep tendon reflexes of 
3+ in both knees and 2+ in both ankles.  

As the range of motion of the veteran's lumbar spine has been 
found to be only slight between December 2, 1997 and 
September 25, 2003, a disability rating greater than the 
currently assigned evaluation of 10 percent for his 
service-connected low back disability during this time 
period, based upon impairment resulting from traumatic 
arthritis and limitation of motion of this joint, is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5292 (which requires evidence of moderate limitation of 
motion of the lumbar spine for the grant of a 20 percent 
disability rating).  

Furthermore, the Board acknowledges the veteran's complaints 
of low back pain which radiated down his right leg into his 
thigh at times, muscle spasm, and stiffness.  See, e.g., 
T. at 2-9.  Further, although the examiner who conducted the 
November 2002 VA orthopedic examination concluded that the 
veteran "did not have any limitations in endurance" at the 
time of the evaluation, the doctor also noted that "during 
acute flare-ups, he may have limitations in range of 
motion."  

Significantly, however, examination of the veteran's lumbar 
spine has demonstrated only slight limitation of motion, a 
normal gait, the ability to take socks off and put them on 
without difficulty, the ability to walk on heels and toes 
without difficulty or loss of balance, no paraspinal 
tenderness, well-built paraspinal muscles, and no atrophy of 
muscles in the lower extremities.  As such, the Board 
concludes that the current 10 percent rating for the 
service-connected degenerative disc disease of the veteran's 
lumbar spine at the L1-L2 level between December 2, 1997 and 
September 25, 2003 adequately portrays the functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of his lumbar spine.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292.  

In addition, between December 2, 1997 and September 25, 2003, 
the veteran received outpatient treatment for his lumbar 
spine on only an occasional basis.  At those times, he did 
complain of low back pain.  Significantly, however, the 
relatively negative evaluation findings shown at these 
outpatient treatment sessions as well as the repeated 
physical examinations completed during that time period do no 
support a conclusion that the veteran's service-connected low 
back disability has resulted in moderate intervertebral disc 
syndrome with recurring attacks.  As such, an increased 
rating of 20 percent, based upon impairment resulting from 
intervertebral disc syndrome under the old rating criteria, 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  

Moreover, the Board notes that, at the personal hearing 
conducted in July 2002, the veteran testified that, at least 
three times per month, he experienced extreme low back 
problems which necessitate bed rest.  T. at 2.  Importantly, 
however, these purported incapacitating episodes did not 
require bed rest prescribed by a physician.  The reports of 
outpatient treatment and examination of the veteran's lumbar 
spine do not reflect that, between December 2, 1997 and 
September 25, 2003, a physician prescribed bed rest for the 
veteran due to his lumbar spine disability.  The fact that 
the veteran stayed home from work and, in particular, 
remained in bed, was his decision.  See, 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293 (effective from 
September 23, 2002) (which stipulates that an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician).  Consequently, an increased 
disability rating of 20 percent, based upon evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
is not warranted.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective from September 23, 2002).  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 10 percent for the 
service-connected degenerative disc disease of the veteran's 
lumbar spine at the L1-L2 level between December 2, 1997 and 
September 25, 2003 has not been presented.  The veteran's 
appeal regarding this claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that, between December 2, 1997 and 
September 25, 2003, the service-connected degenerative disc 
disease of the veteran's lumbar spine at the L1-L2 level 
resulted in marked interference with his employment or 
requires frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that, 
between December 2, 1997 and September 25, 2003, the 
service-connected degenerative disc disease of his lumbar 
spine at the L1-L2 level resulted in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

2.  Increased Rating For Service-Connected Degenerative Disc 
Disease Of The Lumbar Spine At The L1-L2 Level Since 
September 26, 2003

Since September 26, 2003, the veteran has complained of 
intermittent episodes of pain in his right lower back area 
without sciatica.  He reported having had severe episodes at 
times.  As such, he has asserted that a disability rating 
greater than 20 percent, since September 26, 2003, is 
warranted for the service-connected degenerative disc disease 
of his lumbar spine at the L1-L2 level.  

The Board acknowledges these complaints.  In this regard, the 
Board notes that X-rays taken of the veteran's lumbosacral 
spine reflected mild narrowing of the L4-L5 and L5-S1 discs 
as well as slight scoliosis convex to the right.  
Additionally, the veteran was found to have the following 
ranges of motion of his lumbar spine:  flexion to 50 degrees, 
extension to 25 degrees, right lateral bending to 30 degrees, 
and left lateral bending to 30 degrees with pain essentially 
at the extremes of these motions.  

Significantly, however, the competent evidence of record does 
not support the veteran's complaints of increased low back 
pathology since September 26, 2003.  Specifically, a physical 
examination recently conducted on the veteran's lumbar spine 
demonstrated a normal gait, the ability to stand erect 
without pelvic obliquity, no tenderness over the spinous 
process, no muscle spasm, no pain on straight leg raising at 
90 degrees bilaterally, no atrophy, and no motor weakness or 
sensory deficit in the lower extremities.  

Without evidence of severe limitation of motion of the lumbar 
spine since September 26, 2003, a disability rating greater 
than the currently assigned evaluation of 20 percent for the 
veteran's service-connected low back disability during this 
time period, based upon impairment resulting from traumatic 
arthritis and limitation of motion of this joint (under the 
old rating criteria), is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5292 (which requires evidence of 
severe limitation of motion of the lumbar spine for the grant 
of a 40 percent disability rating).  

In addition, since September 26, 2003, the veteran has 
received no outpatient treatment for his lumbar spine 
disability.  Furthermore, recent physical examination of his 
low back have provided relatively negative findings.  
Clearly, a finding of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief is not 
warranted.  As such, an increased rating of 40 percent since 
September 26, 2003, based upon impairment resulting from 
intervertebral disc syndrome under the old rating criteria, 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  

Moreover, although at the recent VA examination the veteran 
stated that he is unable to work during an acute episode and 
that he missed six days of work in 2003 as a result of such 
flare-ups, he also specifically admitted at this evaluation 
that "no physician has ordered bedrest during the past 
year."  Furthermore, as the Board has discussed in this 
decision, the veteran has not received outpatient treatment 
for his low back disability since September 26, 2003.  
Consequently, an increased disability rating of 40 percent, 
based upon evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months is not warranted.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective from September 26, 
2003).  

Furthermore, neither forward flexion of the veteran's 
thoracolumbar spine to 30 degrees or less nor favorable 
ankylosis of his entire thoracolumbar spine has been shown.  
Consequently, the next higher evaluation of 40 percent, based 
upon the new rating criteria, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  

Moreover, the Board acknowledges the veteran's complaints of 
low back pain.  Significantly, however, examination of the 
veteran's lumbar spine has demonstrated a normal gait, the 
ability to stand erect without pelvic obliquity, as well as 
no tenderness over the spinous process, muscle spasm, motor 
weakness or sensory deficit in the lower extremities, or 
atrophy.  In addition, a physician who recently examined the 
veteran concluded that "repetitive motion did not change . . 
. [the veteran's] range or symptoms."  Also, this doctor 
determined that "no objective evidence of weakness, 
incoordination, fatigability, or loss of motion" was found 
due to the veteran's symptoms.  As such, the Board concludes 
that the current 20 percent rating for the service-connected 
degenerative disc disease of the veteran's lumbar spine at 
the L1-L2 since September 26, 2003 adequately portrays the 
functional impairment, pain, and weakness that the veteran 
experiences as a consequence of use of his lumbar spine.  See 
DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292 
(effective prior to September 26, 2003) and 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 
& 5242 (effective since September 26, 2003).   

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 20 percent for the 
service-connected degenerative disc disease of the veteran's 
lumbar spine at the L1-L2 level since September 26, 2003 has 
not been presented.  The veteran's appeal regarding this 
claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that, since September 26, 2003, the 
service-connected degenerative disc disease of the veteran's 
lumbar spine at the L1-L2 level has resulted in marked 
interference with his employment or requires frequent periods 
of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that, 
since September 26, 2003, the service-connected degenerative 
disc disease of his lumbar spine at the L1-L2 level has 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

The claim for service connection for a left knee disability 
is dismissed.  

The claim for an initial compensable rating for the 
service-connected pes planus is dismissed.  

The claim for an initial compensable rating for the 
service-connected hallux valgus is dismissed.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for the service-connected reflux 
esophagitis and deformed duodenum with duodenitis, probably 
secondary to a duodenal ulcer, is denied.  

The issue of entitlement to a disability rating greater than 
10 percent for the service-connected posterior subluxation of 
the right shoulder with traumatic changes and rotator cuff 
syndrome for the period prior to April 12, 2004, is denied.  

A 20 percent rating for the service-connected posterior 
subluxation of the right shoulder with traumatic changes and 
rotator cuff syndrome for the period from April 12, 2004, is 
allowed, subject to the regulations pertinent to the 
disbursement of monetary funds.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for the service-connected status post 
arthroscopic debridement and meniscectomy with degenerative 
joint disease of the right knee is denied.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for the service-connected 
degenerative disc disease of the lumbar spine at the L1-L2 
level from December 2, 1997 to September 25, 2003 is denied.  

The issue of entitlement to an initial disability rating 
greater than 20 percent for the service-connected 
degenerative disc disease of the lumbar spine at the L1-L2 
level, since September 26, 2003, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


